Citation Nr: 0211423	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  97-10 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for memory loss claimed 
as due to an undiagnosed illness.  

2.  Entitlement to service connection for dizziness claimed 
as due to an undiagnosed illness.  

3.  Entitlement to an evaluation in excess of 20 percent for 
low back strain.  

4.  Entitlement to an evaluation in excess of 30 percent for 
a skin disorder.  

(The issues of entitlement to service connection for chest 
pain claimed as due to an undiagnosed illness and entitlement 
to a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU) 
will be the subject of a later decision.) 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
December 1983, and from September 1991 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  Jurisdiction over the veteran's claims 
file was subsequently transferred to the RO in Oakland, 
California.  

In a November 1999 decision, the Board denied the veteran's 
claims for service connection for leg cramps, obstructive 
sleep apnea, sleepiness/trouble sleeping due to an 
undiagnosed illness, and lung problems, all claimed as due to 
an undiagnosed illness.  In addition, the Board remanded to 
the RO for additional development those issues of service 
connection for memory loss and dizziness claimed as due to an 
undiagnosed illness, as well as those issues involving 
service-connected back strain and a skin disorder.  The 
requested development has been completed, and those issues 
are again before the Board.  

The Board is cognizant that with respect to the veteran's 
service-connected back disability, the issue developed for 
appeal was phrased as low back strain with anterior wedging 
at T-12 and L4-5 disc bulge.  In a September 2000 rating 
decision, severance of service connection was proposed for 
the veteran's back rating encompassing anterior wedging at L-
12 and L4-5 disc bulge.  In a January 2002 rating decision, 
the RO severed service connection for anterior wedging at T-
12 and L4-5 disc bulge.  As such, the current issue with 
respect to the veteran's back disability, as noted on the 
cover page of this decision, reflects this change.  

The Board additionally notes that, the veteran perfected for 
appeal the issues of entitlement to service connection for 
headaches and hypertension.  In a March 1997 rating decision, 
the RO granted service connection for both disabilities.  
This action constitutes a full grant of the benefits sought 
with regard to these issues, and as such, the issues are no 
longer in appellate status.  

In September 2000, the veteran filed a notice of disagreement 
with respect to a July 2000 rating decision in which the RO 
denied service connection for posttraumatic stress disorder.  
In March 2001 the RO issued a statement of the case.  The 
veteran has not filed a substantive appeal, and the issue has 
not been certified as being on appeal.  As such, the issue is 
not before the Board.  

Finally, the Board is undertaking additional development with 
respect to the appealed issues concerning chest pain due to 
an undiagnosed illness and TDIU pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the above noted 
issues.



FINDINGS OF FACTS

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran does not have current objective signs or 
symptoms associated with memory loss or dizziness.  

3.  The veteran's low back strain is not manifested by 
current objective findings, such as severe limitation of 
motion; listing of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked limitation of forward 
bending in standing position; loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of joint 
space or some of the above with abnormal mobility on forced 
motion.  

4.  The veteran's skin disorder is manifested by a rash with 
itching, and hyperpigmentation; but is not manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or is it exceptionally repugnant.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for memory loss and 
dizziness, as manifestations of an undiagnosed illness, are 
not met. 38 U.S.C.A. §§ 1117, 1131, 5107 (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.303, 3.317 (2001).

2.  The criteria for a rating in excess of 20 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (2001).  

3.  The criteria for a rating in excess of 30 percent for a 
skin disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Holliday v. Principi, 14 Vet. App. 280 
(2001).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The record reflects that the veteran has been notified of the 
requirements for the benefits sought on appeal, the evidence 
considered by the RO and the basis of the RO's decisions with 
respect to his claims.  In a February 2002 letter, the RO 
notified the veteran of the VCAA, and of VA's duty to assist 
him in developing his claims.  The letter informed him of the 
evidence needed to substantiate his claims, and of what 
evidence he was responsible for obtaining.  The veteran has 
also been afforded recent VA examinations.  In this case, 
neither the veteran nor his representative has suggested that 
there are missing medical records that need to be obtained.  
Additionally, all identified medical treatment records have 
been associated with the claims file, and the Board is 
unaware of any additional medical evidence that needs to be 
obtained.  

The VCAA requires that VA afford the veteran an examination 
when there is a competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  

In the Board's November 1999 decision, the remand order 
instructed the RO to provide the veteran with an appropriate 
medical examination to assess whether there were any 
objective signs of memory loss.  A remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  While no 
specific examination was scheduled to comply with the Board's 
instructions, a March 2000 VA psychiatric examination report 
does reflect evaluation of the veteran's memory.  Since the 
examination contains the necessary findings, the Board's 
review of the claim is not frustrated.  See Evans v. West, 12 
Vet. App. 22, 31 (1998).

With respect to the claim of dizziness, the veteran has not 
been provided an examination to assess whether there were any 
objective signs.  The Board notes that the veteran last 
complained of dizziness in July 1997.  Subsequent VA 
examinations and clinical notes do not reflect complaints of 
dizziness.  In particular, a February 2000 progress note 
reflects the veteran's denial of any dizziness.  Thus, with 
no evidence of dizziness during active service nor evidence 
currently of dizziness, the Board concludes that an 
examination is not warranted.  

Therefore, no further action is needed to comply with the 
provisions of the VCAA, and the veteran's claims will be 
decided on the merits.  

Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly affirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2001).  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
or operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f). 

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran with a "qualifying chronic 
disability" that became manifest during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent during the presumptive period prescribed by the 
Secretary.  The Board notes that effective November 9, 2001, 
the period within which such disabilities must become 
manifest to a compensable degree in order for entitlement to 
compensation to be established was extended from December 31, 
2001, to December 31, 2006.  See 66 Fed. Reg. 56,614 
(November 9, 2001) (to be codified as amended at 38 C.F.R. § 
3.317)).  

The term qualifying chronic disability means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness, 
a medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or any diagnosed illness that the Secretary determines in 
regulations prescribed that warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a)(2).  

Signs or symptoms which may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness include 
the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A 10 percent disability rating is warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
disability rating is assigned where there is evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
disability rating is warranted where the symptoms are severe, 
with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-athritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5295.  

Under DC 5292, slight limitation of motion of the lumbosacral 
spine warrants a 10 percent rating.  Moderate limitation of 
motion of the lumbosacral spine warrants a 20 percent rating, 
with severe limitation of motion warranting a 40 percent 
rating.  38 C.F.R. § 4.71a, DC 5292.  

Eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area is assigned a 10 percent 
disability rating.  If the exudation or itching is constant 
and there are extensive lesions or marked disfigurement, a 30 
percent disability rating is assigned.  To warrant a 50 
percent rating, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestation or 
exceptional repugnance must be shown.  38 C.F.R. § 4.118, DC 
7806.  

Analysis

Service Connection for Undiagnosed illness

The Board is cognizant of the veteran's complaints during 
various VA examinations with respect to having severe memory 
loss as well as instances of dizziness and vertigo.  The 
veteran has testified that his memory loss and dizziness were 
due to a lack of oxygen secondary to a tracheostomy and/or 
sleep apnea.  

In reviewing the medical evidence, the Board notes that the 
veteran did not complain of memory loss or dizziness during 
either period of his active service.  

A neurological evaluation in November 1994 was reportedly 
within normal limits.  During a medical examination in 
December 1994 associated with the veteran's service in the 
U.S. Army Reserves, he was noted as reporting memory loss and 
dizzy spells.  On psychiatric evaluation in January 1995, a 
neurological cognitive status examination revealed mild 
memory impairment.  The examiner's impression was dysthymia, 
complicated by sleep apnea, which was noted to cause fatigue, 
decreased concentration, and other symptoms.  In a March 1997 
medical examination, the examiner noted the veteran's 
reported history of becoming dizzy from high blood pressure 
medications.  In addition, the veteran reported becoming 
dizzy when he talked and did not occlude his tracheotomy.  

Following an evaluation in October 1997, a VA staff physician 
reported that with respect to decreased memory, the veteran 
did not have a progressive dementia.  The physician noted 
that he believed the veteran's memory problems were related 
to his distractibility.  

During a February 2000 VA examination the veteran denied any 
problems with dizziness.  Thereafter, during a VA psychiatric 
examination in March 2000, the veteran reported memory 
problems.  The examiner noted that the veteran did not have a 
"great memory," but that he did not notice any major memory 
problems.  The veteran was reported as being able to remember 
one out of three facts after five minutes, and when he was 
reporting his medical history he seemed quite able to 
remember both recent and remote information accurately.  

The Board is aware that the evidence currently does not 
reflect that the veteran has a memory problem, as noted by 
the March 2000 examination finding.  Furthermore, even 
accepting that the veteran does have a memory problem, it has 
been clinically associated with dysthymia, sleep apnea, and 
general distractibility.  Likewise with respect to the 
veteran's claim of dizziness, there is no evidence of a 
current disability.  In this respect, the veteran's last 
complaint of dizziness occurred in 1997.  Most recently in 
February 2000, the veteran was reported as denying any 
problems with dizziness.  As such, the Board concludes that 
the veteran does not currently have objective signs or 
symptoms of memory loss or dizziness, and as such, the 
preponderance of the evidence is against his claims both on a 
direct basis and due to an undiagnosed illness.  

Increased rating for low back strain

The RO granted service connection for a low back disability 
in January 1996 and assigned a noncompensable evaluation.  
The veteran appealed the RO decision.  Subsequently, the 
veteran's disability rating was increased to 20 percent.  
Since the veteran has appealed the initial rating of the 
disability, different ratings may be assigned for the 
disability for separate periods of time, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In reviewing the medical evidence, to include treatment 
records and examination reports, the Board concludes that at 
no time since the date of the filing of the veteran's 
original claim has his disability exhibit those criteria for 
a rating greater than 20 percent.  

In reaching this conclusion, the Board is cognizant of the 
severity of the veteran's back disability, and the clinical 
findings that reflect restricted motion and chronic low back 
pain.  In particular, a November 1996 MRI (magnetic resonance 
imaging) scan of the veteran's back revealed, in particular, 
mild to moderate L4-5 disc bulging without canal stenosis or 
nerve root impingement.  

At the same time, the Board is cognizant of the veteran's VA 
examinations in March 2000.  A neurological evaluation 
revealed nonspecific low back findings without neurologic 
involvement in the lower extremities.  During a spinal 
evaluation, the examiner's impression was that the veteran 
had juvenile epiphysitis involving the lower half of the 
dorsal spine.  He additionally reported that the juvenile 
epiphysitis, or Scheuermann's disease, produced degenerative 
changes.  However, he could find no evidence of significant 
degenerative lumbar disease.  

In a subsequent May 2000 addendum to his March 2000 
examination report, the examiner noted that he did not 
believe the veteran's current back complaints were the result 
of the back strain/sprain incurred in service.  In this 
respect, the examiner noted that the wedging at T-12 and disc 
bulge at L4-5 had no relationship to the veteran's service-
related back injury.  Thereafter, in an August 2000 
statement, the Chief of Orthopedic Surgery for the VA Palo 
Alto Health Care System was noted to concur with the 
examiner's findings and conclusion.  

The Board notes that the examiner reached his conclusions 
after reviewing the veteran's claims folder.  He properly 
supported his conclusion and sought further support from the 
Chief of Orthopedic Surgery who concurred with the examiner's 
findings.  Therefore, the Board has found the March 2000 
examination report along with subsequent addendum reports to 
be the most probative evidence with relation to the severity 
of the veteran's service-connected back disability.  

The Board notes that the issue on appeal does not concern the 
propriety of the 20 percent rating, but solely whether the 
veteran meets the criteria for a rating in excess of 20 
percent for his service-connected low back strain.  In this 
instance, in view of the medical evidence of record, in 
particular, the most recent VA medical opinion which notes 
that the veteran's pain and limitation of motion is 
associated with nonservice-connected symptomatology, the 
Board must conclude that the veteran's low back strain does 
not more nearly approximate the criteria for a 40 percent 
evaluation under DCs 5292 and 5295.  

In this respect, the veteran's service-connected low back 
strain is not reflective of severe limitation of motion; or 
is there listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes or narrowing or irregularity of joint 
space or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DCs 5292, 5295. 

Furthermore, because the 20 percent evaluation adequately 
compensates the veteran for the greatest degree of disability 
shown since his discharge from service, there currently is no 
basis for consideration of "staged rating."  See Fenderson, 
supra. Therefore, the Board finds the preponderance of the 
evidence is against the veteran's claim.  

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(2001).  There is no objective evidence that the veteran's 
service-connected low back disability, which does not include 
consideration of nonservice-connected symptomatology 
associated with T-12 wedging, L4-5 disc bulge, and any 
degenerative changes, presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, is not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

Increased rating for skin disorder

The RO granted service connection for a skin disorder in 
January 1996 and assigned a 10 percent evaluation.  The 
veteran appealed the RO decision.  Subsequently, the 
veteran's disability rating has been increased to 30 percent, 
effective from the date of his original claim in October 
1994.  Since the veteran has appealed the initial rating of 
the disability, different ratings may be assigned for the 
disability for separate periods of time, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson, 
supra.  

The veteran's skin disorder is currently evaluated 
analogously to eczema under DC 7806.  In reviewing the 
medical evidence, to include treatment records and 
examination reports, at no time since the date of the filing 
of the veteran's original claim has his disability exhibit 
those criteria that would allow for a rating in excess of 30 
percent.  

In this respect, VA dermatological evaluations reflect the 
veteran to have a chronic rash that reportedly is irritating 
and itches.  In particular, diagnoses include lichen simplex 
chronicus and folliculitis, oral lichen planus, as well as 
hyperpigmented patches and dry skin.  The veteran has been 
treated with steroidal creams.  Medical examinations in March 
2000 and January 2002 revealed post-inflammatory 
hyperpigmentation lesions consistent with residual effects of 
folliculitis, as well as keratosis pilaris of the arms, legs, 
and back.  

Based upon the foregoing, the Board finds that the current 30 
percent evaluation is appropriate and that the criteria for a 
higher evaluation are not met in the absence of ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestation or exceptional repugnance.  38 C.F.R. § 4.118, 
DC 7806.  Therefore, the preponderance of the evidence is 
against a rating in excess of 30 percent, and thus a 50 
percent rating is not warranted.  Furthermore, because the 30 
percent evaluation adequately compensates the veteran for the 
greatest degree of disability shown since his discharge from 
service, there currently is no basis for consideration of 
"staged ratings."  See Fenderson, supra.  

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b).  
There is no objective evidence, nor has it been contended, 
that this service-connected disability presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, is not 
required.  See Bagwell, supra.  


ORDER

Entitlement to service connection for memory loss and 
dizziness due to an undiagnosed illness is denied.  

Entitlement to a rating in excess of 20 percent for low back 
strain is denied.  

Entitlement to a rating in excess of 30 percent for a skin 
disorder is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

